DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 26, 27 and 39 are currently pending.

Claim Rejections - 35 USC § 103
Claims 1, 26, 27 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lettow et al. (US 2011/0088931) in view of WO 2010/032834 A1 using Yasuda et al. (US 2011/0175092) as the English language equivalent of the World document and in view of Shi et al. (Work Function Engineering of Graphene Electrode via Chemical Doping).
Regarding claims 1, 26 and 27, Lettow (Paragraphs 12-19) teaches a substrate and multiple layers (films) that can have different compositions that can each comprise graphene, but are not all required to comprise graphene. The layers (Paragraphs 83-85) can also comprise conductive polymer and the binders of these layers can be adhesive and polymeric (Paragraph 19). The graphene can be fully exfoliated single sheets (Paragraph 35). This would be monolayer graphene. Graphene is a conductive material.
A first layer on the substrate can comprise a graphene monolayer sheet in conductive polymer. This monolayer of graphene in a layer with conductive polymer would have the form of a conductive monolayer of graphene with the polymer above 
Lettow does not explicitly teach using poly 4-vinylphenol (P4VP) for the insulating layer. 
Yasuda et al. (Paragraphs 119 and 103) teaches using a protective layer over an organic semiconductor layer (such as those formed from conductive polymers as in Lettow) prevents infiltration of moisture into the layer. The layer can be formed from polymers that include those specifically disclosed by Lettow or polyvinyl phenol (Paragraph 120). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the equivalent polyvinyl phenol in the upper layer of Lettow, since Yasuda teaches this material an equivalent material to protect the underlying layer from moisture infiltration. While Yasuda does not explicitly state that the polyvinyl phenol is the poly 4-vinylphenol position isomer, compounds which are position isomers (com-pounds having the same radicals in physically differ-ent positions on the same nucleus) In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
The article can be used as an electrode and in a touch screen (Lettow, Paragraphs 106-107). The substrate can be transparent (Lettow, Paragraph 28). While Lettow in view of Yasuda do not explicitly state that the electrode is transparent, given the materials it can be formed from, the teachings of Lettow in view of Yasuda would encompass transparent electrodes.
Lettow in view of Yasuda does not explicitly teach that the graphene is doped with AuCl3. 
Shi (Pages 2689-2690) teaches graphene that can be used in a transparent electrode and that doping the graphene with AuCl3 results in improved conductivity and tunable work function of the graphene electrode. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to dope the graphene of Lettow with AuCl3, as taught be Shi, in order to improve the conductivity of the graphene and allow for a tunable work function when the graphene is used in an electrode. 
Regarding claim 39, the layer can be formed by many of the claimed methods (Lettow, Paragraph 20).

Response to Arguments
Applicant's arguments filed March 5, 2021 have been fully considered but they are not persuasive. 
Applicants argue that the examples of the instant application show an unexpected result for stability when the layer includes both a protective polymer layer and the graphene is doped with AuCl3. However, the data presented is not commensurate in scope with the claims. The monolayer graphene of the example also includes bilayer and trilayer graphene and thus, does not consist of a single monolayer of graphene. Further, the protection layer is only disclosed as being formed directly on the graphene surface. There is no disclosure of the properties when the claimed intermediate layer is present. Thus, it is unclear what the behavior would be for the claimed configuration and for at least this reason the data is not commensurate in scope with the claim. 
Applicants argue that the cited references do not teach doping the graphene of Lettow et al. (US 2011/0088931) with AuCl3. However, the teachings of Shi et al. (Work Function Engineering of Graphene Electrode via Chemical Doping) are now included to address this new claim limitation.
Due to amendments to the claims, the rejections from the December 23, 2020 Office Action are withdrawn and replaced by those presented above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shin et al. (US 2009/0146111) teaches treating reduced graphene oxide with AuCl3 to improve conductivity (Paragraphs 25-27).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




April 13, 2021